      Case 1:19-cv-01561-PGG-KHP Document 135
                                          134 Filed 06/02/21 Page 1 of 1




                           Law Office of Andrea Paparella, PLLC

                                  Pandemic Mailing Address:                                  06/02/2021
                                       4 Dunlap Street
                                      Salem, MA 01970
                                     Phone: 617-680-2400
                                      Fax: 914-462-3287
                              Email: amp@andreapaparella.com


                                                    June 2, 2021


BY ECF
The Honorable Katharine H. Parker
United States District Court
   for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312                                                                    06/02/2021

       Re:     Oumar Legelege v. Mangaroni, LLC d/b/a Il Bastardo and El Coco, et al.; 19 Civ.
               1561 (PGG) (KHP): Extension Requests

Dear Judge Parker:

        We represent Plaintiff Oumar Legelege. We respectfully write jointly with Defendants
Tarek Alam and Robert Malta (the "Parties") to request that, due to unforeseen circumstances, the
Court extend the deadline for settlement agreement finalization and the Cheeks submission from
Friday, June 4, 2021, Dkt. 133, to Friday, June 18, 2021. This is the fourth request to extend the
Cheeks deadline.

        The original deadline was April 9, 2021, as Your Honor ordered at the March 17, 2021
Court Conference. Your Honor then granted the Parties’ requests to extend the original deadline
to Friday, April 30, 2021, Dkt. 129, then to Friday, May 14, 2021, Dkt. 131, and then to Friday
June 4, 2021, Dkt. 133.

                                                    Respectfully submitted,



                                                    Andrea Paparella



cc:    slevensonesq@gmail.com (by ECF & email)
